ACCEPTED
                                                                                            05-18-00091-CV
                                                                                  FIFTH COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                          3/27/2018 2:23 PM
                                                                                                 LISA MATZ
                                                                                                     CLERK



                                            05-18-00091-CV
                                                         FILED IN
                                                  5th COURT OF APPEALS
                                                       DALLAS, TEXAS
                   IN THE COURT OF APPEALS FOR THE03/27/2018 2:23:17 PM
               FIFTH COURT OF APPEALS DISTRICT OF TEXAS  LISA MATZ
                              AT DALLAS                    Clerk




       IN THE INTEREST OF B.N.G. AND G.J.G., MINOR CHILDREN


                  From the 401st District Court, Collin County Texas
                       The Honorable Mark Rusch, Presiding
                          Trial Court No. 401-56335-2014


              APPELLANT NASH JESUS GONZALES’S
      UNOPPOSED MOTION TO EXTEND TIME TO FILE HIS BRIEF


TO THE HONORABLE COURT OF APPEALS:

        This is Appellant Nash Jesus Gonzales’s Unopposed Motion to Extend Time

to File his Appellant's Brief by which he requests a 28-day extension of time in

which to file his Brief.          TEX. R. APP. P. 10.5(b), 38.6(d).   In support of this

request, Appellant would show the Court the following:

1.      The deadline for filing the Appellant's Brief was Friday, March 23, 2018;

2.      The length of the extension sought is twenty-eight days to Friday, April 20,
        2018;

3.      Appellant reasonably need the extension of time for the following reasons.

        Appellant need the additional time because the undersigned attorney, the
        lawyer responsible for drafting the Brief, was unable to devote the necessary

Appellant Nash Jesus Gonzales’s Unopposed
Motion to Extend Time to File His Brief
        time to complete it before it is due to be filed. The Clerk’s Record was
        filed on February 21, 2018. Since that time, Counsel has prepared for and
        taken one lengthy depositions and prepared for and attended two day-long
        mediations. In addition, more than a week of the time allowed for the
        preparation of the Appellant’s Brief was lost to the Spring Break holiday
        period. And another work day was lost to counsel’s involvement in the
        DBA’s High School Mock Trial competition.

        As a result of these and other time-consuming matters that are less readily
        identifiable because they do not consume large blocks of time individually
        but do when taken together, Counsel was unable to devote the time
        necessary to preparing Appellant Nash Gonzales’s Appellant's Brief and
        needs the additional time past the due date to prepare the Brief among the
        other matters pending on Counsel’s docket in the next several weeks.

4.      No previous extension regarding the deadline for filing the Appellant’s Brief
        has been sought or granted.

5.      As reflected in the Certificate of Conference, this relief is unopposed by
        Appellee.

        For these reasons, Appellant Nash Gonzales request that this Court grant an

extension of twenty-eight days, to and including Friday, April 20, 2018 for filing

his Appellant’ Brief.

                                            Respectfully submitted,
                                            /s/ Thomas B. Cowart
                                            Thomas B. Cowart
                                            Texas Bar No. 00787295
                                            Lenahan Law Firm
                                            2655 Villa Creek, Suite 204
                                            Dallas, Texas 75234
                                            Phone: 214-295-1008
                                            Fax: 214-295-2664
                                            tom@tcowart.com

                                            Attorneys for Appellant Nash Jesus
                                            Gonzales

Appellant Nash Jesus Gonzales’s Unopposed
Motion to Extend Time to File His Brief
                             CERTIFICATE OF CONFERENCE

      By my signature here, I certify that I conferred with Billy McGill, counsel
for Appellee Marissa Ann Maggio by an exchange of emails. Counsel advised
me that his client is unopposed to the requested relief.

                                                    /s/ Thomas B. Cowart
                                                   Thomas B. Cowart


                                 CERTIFICATE OF SERVICE

      I hereby certify that on March 27, 2018 a true and correct copy of this
Appellant Nash Jesus Gonzales’s Motion to Extend Time to File His Brief has
been served through the efiling system to:

Billy McGill
3400 Carlisle, Suite 200
Dallas, Texas 75204
Phone: (817) 692-2701
Fax: (214) 969-5522
Email: billymcgill@osburnlaw.com

Attorney for Appellee Marissa Ann Maggio


                                              /s/ Thomas B. Cowart
                                              Thomas B. Cowart




Appellant Nash Jesus Gonzales’s Unopposed
Motion to Extend Time to File His Brief